Hill, O. J.
J. 0. Bass & Co. sued W. D. Bearden in a justice’s court, as the maker of a promissory note payable to themselves. The justice, in writing the name of the plaintiff, in the original summons, left off the words “& Co.,” and also left out the same words in entering the ease on his docket, leaving the case pending as one brought by J. C. Bass against W. D. Bearden. A copy of the note sued on was attached to the summons. Held: (1) An amendment adding the words “& Co.” to the original summons and to the entry of the case on the docket was improperly allowed, as this was adding a new party plaintiff. (2) An appeal by J. C. Bass & Co. from the judgment rendered by the justice in the case of J. C. Bass v. W. D. Bearden should have been dismissed, unless the words “& Co.” had been stricken by the appellant. The judgment of the superior court sustaining the certiorari is Affirmed.